Case 2:85-cv-04544-DMG-AGR Document 1134-6 Filed 06/21/21 Page 1 of 6 Page ID
                                #:43263




                   EXHIBIT H

       REDACTED
      VERSION OF
      DOCUMENT
    PROPOSED TO BE
   FILED UNDER SEAL
     Case 2:85-cv-04544-DMG-AGR Document 1134-6 Filed 06/21/21 Page 2 of 6 Page ID
                                     #:43264



 1    I,                                    , declare as follows:
 2
 3    1.     This declaration is based on my personal knowledge. If called to testify in this
 4    case, I would testify competently about these facts.
 5    2.     I am 14 years old. I am from Guatemala.
 6    3.     I arrived in the United States by myself near Ciudad Juarez. I don’t remember
 7    exactly when I arrived.
 8    4.     I was walking by the border and the Border Patrol called out to me and looked at
 9    my identification and took me in a bus.
10
11    CBP Custody
12    5.     I spent 15 days in Border Patrol custody. I was not allowed to call my mother and
13    nobody told me how long I would be there.
14    6.     I was in a tent area but it was not as big as Fort Bliss. There were about 85 other
15    kids in the same facility. I was not allowed outside the entire time I was in Border Patrol
16    custody.
17    7.     I was able to sleep okay. The temperature was okay. We had mats to sleep on but
18    we only had aluminum blankets.
19    8.     I was only allowed to shower two times in 15 days for five minutes each time. I
20    was not given any soap or shampoo when I showered. I was able to wash my hands with
21    soap and water.
22    9.     Everyone was wearing masks at the Border Patrol facility. I was not tested for
23    Covid.
24    10.      I didn’t eat much because I did not like the food. The only food we got were egg
25    and ham sandwiches. The only water we could drink came from the drinking fountain.
26    We were not given water bottles. I was thirsty but I didn’t like to drink the water because
27    it tasted like chlorine
28    11.      The CBP officers treated us okay.


                                                    1
     Case 2:85-cv-04544-DMG-AGR Document 1134-6 Filed 06/21/21 Page 3 of 6 Page ID
                                     #:43265



 1    ORR Custody – NACC Houston
 2    12.     After 15 days in a CBP facility, I was transferred to a NACC facility in Houston by
 3    bus. Everyone on the bus was wearing masks. Nobody told me why I was going to
 4    Houston.
 5    13.     When I arrived at the Houston facility, I was tested for Covid and I tested negative.
 6    14.     I was detained at the Houston facility for about 15 days.
 7    15.     My mom wants to be my sponsor. She lives in Virginia. I never met with a case
 8    manager in Houston and nobody from Houston contacted my mother.
 9    16.     The food in Houston was not good and was sometimes expired.
10    17.     It was very hot all the time I was there and they did not give us enough water. We
11    had only three water bottles per day and I was often thirsty. We also got juice and milk
12    but it was expired. We had to drink the expired milk because sometimes we didn’t have
13    any water left.
14    18.     I saw eight girls faint because of the heat and the lack of water. There was no
15    medical support in the facility but the staff took the girls to a hospital about 20 minutes
16    away.
17    19.     In Houston there was not much to do. There were no classes. We were not allowed
18    outside at all. We were not able to do any activities except on Mondays and Wednesdays
19    when some volunteers came and allowed us to play and do some painting and arts.
20    20.     We were allowed to shower every three days for ten minutes each time.
21    21.     We were allowed to go to the bathroom during the day but at night we were only
22    allowed to go to the bathroom once a night. My friend had stomach pains and constantly
23    had to go to the bathroom, but one of the staff members would not allow her to go to the
24    bathroom and told her that she shouldn’t drink so much water. My friend was getting
25    ready to use a bag to go to the bathroom but finally we talked to a supervisor and they
26    allowed her to go to the bathroom. Another staff member allowed us to go to the
27    bathroom but she had to sneak girls into the staff bathroom. The girls were scared to go to
28


                                                    2
     Case 2:85-cv-04544-DMG-AGR Document 1134-6 Filed 06/21/21 Page 4 of 6 Page ID
                                     #:43266



 1    the bathroom in our area because there were scary shadows and we heard kids crying in
 2    the bathroom all the time.
 3    22.   All the girls slept in one big place but there were dividers between the beds. There
 4    were 94 girls in my area. I was able to sleep okay.
 5    23.   I don’t know why I was transferred here. We were told the same day that we were
 6    leaving. Nobody told me where I was going.
 7    24.   I was excited to leave because I thought I would go to my mom. But instead they
 8    transferred me to the Fort Bliss Emergency Intake Site by plane.
 9
10    Fort Bliss Emergency Intake Site
11    25.   I have been detained at the Fort Bliss Emergency Intake Site for about 12 days.
12    26.   My mom still wants to be my sponsor. Nobody has contacted my mom. I spoke
13    with her yesterday and she said no one had contacted her.
14    27.   I have not spoken to a case manager here about my case. Nobody has told me when
15    I can speak with a case manager.
16    28.   I can speak with my mom two times a week for ten minutes.
17    29.   There are 459 girls in my sleeping tent. I do not sleep well here because it is very
18    cold. I sleep on the top bunk.
19    30.   I like this place better than Houston because here they allow us to brush our hair
20    and in Houston they didn’t allow us.
21    31.   I am allowed outside about every other day for about 20 to 30 minutes. The only
22    activity is playing soccer but I don’t like soccer so I just go outside to get some sun.
23    32.   During the day here I usually draw and play with games.
24    33.   There are English classes once or twice a week and we can go if we want for as
25    long as we want. We learned some numbers.
26    34.   There is no regular therapy here but I think I can speak to a counselor if I want to. I
27    haven’t spoken to a counselor.
28    35.   The food here is good and better than Houston. There is enough food and water.


                                                    3
     Case 2:85-cv-04544-DMG-AGR Document 1134-6 Filed 06/21/21 Page 5 of 6 Page ID
                                     #:43267



 1    36.   Every time we need to go from building to building we need to be in a single file
 2    line and move in groups. If a girl steps out of line, they are told to get back in line. We
 3    are not allowed to go from one building to another without permission.
 4    37.   We are allowed to shower every day for as long as we want. They give us about
 5    three changes of clothes per week when the clothes are available. Sometimes new girls
 6    arrive and they have to give them the new clothes.
 7    38.   We are allowed to use the bathroom whenever we want.
 8    39.   There are staff around all the time, including when we are sleeping.
 9    40.   I did not receive a list of free legal service providers. I have not talked to an
10    attorney since I have been here.
11    41.   The staff here treat us well but I really want to live with my mom. My birthday is
12    coming up soon and I wanted to spend it with her but I don’t think I will be able to.
13    42.   I don’t know what I want to be when I grow up but my dream is to have a house
14    and a car.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    4
     Case 2:85-cv-04544-DMG-AGR Document 1134-6 Filed 06/21/21 Page 6 of 6 Page ID
                                     #:43268



 1


2    I declare under penalty of perjury that the foregoing   is true and correct. Executed on this
 a
 J         day of April,2021, at El Paso, Texas.
 4
      "!
 5

 6

 7

 8

 9                              CERTIFICATE OF TRANSLATION
10   My name is     (7,                            ios                   and   I swear that I am
11    fluent in both the English and Spanish languages and I translated the foregoing
l2    declaration from English to Spanish to the best of my abilities.
13

l4 Dated:     1/eq/Zaz{
15

t6
t7
18

T9

20

2t
22



24
25
26
27
28
